Filed 1/12/22 P. v. Zendejas CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076366

 v.                                                                      (Super.Ct.No. RIF1102423)

 JAVIER SOLORIO ZENDEJAS,                                                OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Godofredo Magno, Judge.

Affirmed.

         Law Offices of Michael Poole and Michael Poole for Defendant and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, and Eric A. Swenson and Marvin

E. Mizell, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       In 2011, Javier Solorio Zendejas pled guilty to manufacturing or transporting

deceptive identification documents. In 2019, he filed a motion to withdraw guilty plea,

alleging he did not understand the immigration consequences of his plea. (Pen. Code,

§ 1473.7, unlabeled statutory citations refer to this code.) The trial judge denied this

motion. In October 2020, Zendejas filed another motion, nearly identical to the first,

which the trial judge also denied.

       Zendejas now appeals the denial of his second motion. He argues he demonstrated

that he is eligible for relief by attesting he didn’t understand the immigration

consequences of his plea, particularly because after his plea changes to immigration law

made it much more likely his conviction would subject him to immigration

consequences. The People argue Zendejas’s motion is collaterally estopped, and in any

case his argument fails on the merits. We agree with the People on both points.

                                              I

                                           FACTS

       On July 18, 2011, Zendejas pled guilty to manufacturing or transporting deceptive

identification documents (§ 483.5, subd. (a)) for possessing a forged social security card

and a forged permanent resident card. The judge sentenced him to three years’ probation.

       Before entering this plea, Zendejas’s trial counsel explained that he was on an

Immigration and Customs Enforcement hold. The judge explained that re-entering the

country illegally would violate his probation conditions, and Zendejas said he

understood. The judge didn’t advise Zendejas that his plea could carry immigration



                                              2
consequences, but Zendejas did sign a plea form in which he acknowledged he

understood his “conviction may have the consequences of deportation, exclusion from

admission to the United States, or denial of naturalization.”

       In July 2019, Zendejas filed a motion to withdraw guilty plea under

section 1473.7. He argued that when he pled guilty, he didn’t understand his crime could

constitute a crime of moral turpitude under immigration law, which could have

significant immigration consequences. He also argued these potential consequences

became more likely after various immigration law decisions that clarified which crimes

are considered crimes of moral turpitude. In his accompanying declaration, he said he

wasn’t advised of any potential immigration consequences and wouldn’t have accepted

the plea had he known what they were.

       The trial judge held a hearing on Zendejas’s motion in August 2019 that consisted

of oral argument by counsel. After hearing argument, the judge made the factual finding

that “Zendejas understood what the immigration consequences were at the time he pled.”

The judge reasoned that even though cases decided after Zendejas’s plea may have

affected the potential immigration consequences, Zendejas nevertheless “understood the

nature of the plea” at the time he entered it. Accordingly, the judge denied the motion.

       Zendejas did not appeal this denial.

       In October 2020, Zendejas filed another section 1473.7 motion, which, in all

relevant regards, was identical to his first. The only material difference is that in the

second motion, he argued the sentencing judge violated section 1016.5 by failing to



                                               3
advise him of the immigration consequences of his plea on the record. The same judge

who ruled on the first motion held a hearing on the second. At the hearing, the judge

noted, “I had already ruled on this motion back in August of 2019. I actually pulled that

transcript, and I read it as well, and it does appear that I ruled on it.” Zendejas’s counsel

argued he raised a new ground for relief by alleging a section 1016.5 violation, but the

judge said, “my reading of the transcript in the prior proceeding, it’s something that I

addressed regarding your first points . . . it appear[s] that . . . the new issues you [are]

bringing up, I actually had addressed in the prior motion.” Accordingly, the judge stated,

“I do believe that I’ve ruled on it; so you are estopped from bringing that up again.”

       Despite concluding Zendejas was estopped from bringing the second motion, the

judge issued a written order denying the motion on its merits.

       Zendejas filed a timely notice of appeal.

                                               II

                                        DISCUSSION

       Zendejas argues the judge denied his second motion in error because opinions

issued after he entered his plea increased the likelihood he would be deported for

committing a crime of moral turpitude. The People argue Zendejas’s second motion is

barred by the doctrine of collateral estoppel and fails on its merits in any case. We agree

with the People.




                                               4
       “Collateral estoppel precludes relitigation of issues argued and decided in prior

proceedings.” (Lucido v. Superior Court (1990) 51 Cal.3d 335, 341.) The doctrine of

collateral estoppel applies when “(1) [a] claim or issue raised in the present action is

identical to a claim or issue litigated in a prior proceeding; (2) the prior proceeding

resulted in a final judgment on the merits; and (3) the party against whom the doctrine is

being asserted was a party or in privity with a party to the prior proceeding.” (People v.

Barragan (2004) 32 Cal.4th 236, 253.) In short, if a party has already litigated and lost on

a given issue, they are barred from raising it again.

       Each element of collateral estoppel is satisfied here. As for the first element, the

2019 and 2020 motions assert the same ground for relief, namely, that changes in

immigration law made after Zendejas entered his plea made his deportation more likely,

and had he known those changes would occur, he would not have taken the deal. As for

the third element, the parties were identical in the 2019 and 2020 motions.

       Finally, the second element is satisfied because the denial order constitutes a final

judgment on the issue. Motions brought under section 1473.7 are appealable as motions

after judgment affecting the substantial rights of a party and become final if not appealed

within 60 days. (§ 1473.7, subd. (f); Cal. Rules of Court, rule 8.104(a).) As noted,

Zendejas did not appeal the denial order and as a result it was final long before he filed

his second motion.

       Nevertheless, Zendejas argued at the trial court level—though not in his briefing

here—that his second motion asserted a new ground for relief by claiming the sentencing



                                              5
judge violated section 1016.5’s requirement of an on-the-record advisement. Contrary to

his assertions below, this was not a new ground for relief. The judge was aware of the

alleged section 1016.5 violation during the hearing on the first motion and made his

decision with the allegation in mind. The judge explained it was immaterial whether the

sentencing judge had violated section 1016.5 because the record demonstrated “Zendejas

understood what the immigration consequences were at the time he pled.” That is, the

court concluded that regardless of whether Zendejas was or wasn’t properly advised, he

was not prejudiced by this alleged error because he did understand the terms of his plea

and its potential immigration consequences at the time he pled. Therefore, Zendejas

already litigated and lost on this issue, and was collaterally estopped from raising it again.

       We also agree with the People that even if Zendejas’s motion was not barred by

collateral estoppel, it would fail on the merits. Section 1473.7, subdivision (a)(1),

requires the moving party to demonstrate “prejudicial error damaging [their] ability to

meaningfully understand, defend against, or knowingly accept the actual or potential

adverse immigration consequences.” But the misunderstanding Zendejas alleges

postdates his plea, and therefore necessarily could not have affected his ability to

understand and accept the potential immigration consequences. Postplea changes in the

law do not affect a defendant’s contemporaneous understanding of the consequences of

their plea agreement. Therefore, even if Zendejas were not collaterally estopped from

bringing this motion, we would nevertheless conclude the trial judge properly denied the

motion on its merits.



                                              6
                                        III

                                  DISPOSITION

     We affirm the order denying Zendejas’s section 1473.7 motion.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                          SLOUGH
                                                                     J.
We concur:

RAMIREZ
                    P. J.

MILLER
                       J.




                                        7